Abatement Order filed April 21, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00684-CV
                                   ____________

  MECHANICAL SYSTEMS LIMITED AND CHIEF TONY UKASANYA,
                         Appellants

                                        V.

                 JOLACO MARITIME SERVICES, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-41283

                            ABATEMENT ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the 55th District Court informed this court that appellants had not made
arrangements for payment for the reporter’s record. The clerk of this court notified
appellant that we would consider and decide those issues that do not require a
reporter’s record unless appellants, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). Counsel for
appellants replied informing this court that he has been suspended until June 22,
2015. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until June 22, 2015. The appeal will be reinstated on this court’s
active docket at that time.



                                 PER CURIAM